Exhibit 99.1 Joint Filer Statement Name of Joint Filers: R. Scott Murray Trillium Capital LLC Address of Joint Filers: c/o Stream Global Services, Inc. 20 William Street, Suite 310 Wellesley, MA 02481 Designated Filer: R. Scott Murray Issuer and Ticker Symbol: Stream Global Services, Inc. (OOO) Date of Event Requiring Statement: September 8, 2008 SIGNATURES OF JOINT FILERS By: /s/Kathryn L. Leach TRILLIUM CAPITAL LLC Kathryn L. Leach, Attorney-in-fact for R.Scott Murray By: /s/R. Scott Murray Name: R. Scott Murray Title: President
